Title: To George Washington from Henry Knox, 26 January 1785
From: Knox, Henry
To: Washington, George



My dear Sir
Boston [Mass.] 26 Jany 1785.

The bearer Mr Laurence is a gentleman from Denmark who has been here some time, and is largely concerned in commerce to this Continent He is extremely anxious to have the honor to see you before he leaves the Country and has requested me to introduce him to you. I am my Dear Sir With the most perfect respect and attachment your affectionate humble Servant

H. Knox

